

117 HR 3233 PCS: National Commission to Investigate the January 6 Attack on the United States Capitol Complex Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 60117th CONGRESS1st SessionH. R. 3233IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read the first timeMay 20, 2021Read the second time and placed on the calendarAN ACTTo establish the National Commission to Investigate the January 6 Attack on the United States Capitol Complex, and for other purposes.1.Short titleThis Act may be cited as the National Commission to Investigate the January 6 Attack on the United States Capitol Complex Act.2.Establishment of commissionThere is established in the legislative branch the National Commission to Investigate the January 6 Attack on the United States Capitol Complex (hereafter referred to as the Commission).3.PurposesConsistent with the functions described in section 4, the purposes of the Commission are the following:(1)To investigate and report upon the facts and causes relating to the January 6, 2021, domestic terrorist attack upon the United States Capitol Complex (hereafter referred to as the domestic terrorist attack on the Capitol) and relating to the interference with the peaceful transfer of power, including facts and causes relating to the preparedness and response of the United States Capitol Police and other Federal, State, and local law enforcement in the National Capitol Region and other instrumentality of government, as well as the influencing factors that fomented such attack on American representative democracy while engaged in a constitutional process.(2)To examine and evaluate evidence developed by relevant Federal, State, and local governmental agencies, in a manner that is respectful of ongoing law enforcement activities and investigations regarding the domestic terrorist attack upon the Capitol, regarding the facts and circumstances surrounding such terrorist attack and targeted violence and domestic terrorism relevant to such terrorist attack.(3)To build upon the investigations of other entities and avoid unnecessary duplication by reviewing the findings, conclusions, and recommendations of other executive branch, congressional, or independent bipartisan or non-partisan commission investigations into the domestic terrorist attack on the Capitol and targeted violence and domestic terrorism relevant to such terrorist attack, including investigations into influencing factors related to such terrorist attack.(4)To investigate and report to the President and Congress on its findings, conclusions, and recommendations for corrective measures that may include changes in law, policy, procedures, rules, or regulations that could be taken to prevent future acts of targeted violence and domestic terrorism, including to prevent domestic terrorist attacks against American democratic institutions, improve the security posture of the United States Capitol Complex while preserving accessibility of the Capitol Complex for all Americans, and strengthen the security and resilience of the Nation and American democratic institutions against domestic terrorism.4.Functions of CommissionThe functions of the Commission are to—(1)conduct an investigation of the relevant facts and circumstances relating to the domestic terrorist attack on the Capitol, including relevant facts and circumstances relating to—(A)activities of intelligence agencies, law enforcement agencies, and the Armed Forces, including with respect to intelligence collection, analysis, and dissemination and information sharing among relevant instrumentality of government;(B)influencing factors that contributed to the domestic terrorist attack on the Capitol and how technology, including online platforms, financing, and malign foreign influence operations and campaigns may have factored into the motivation, organization, and execution of the domestic terrorist attack on the Capitol and targeted violence and domestic terrorism relevant to such attack; and(C)other entities of the public and private sector as determined relevant by the Commission for such investigation;(2)identify, review, and evaluate the causes of and the lessons learned from the domestic terrorist attack on the Capitol and targeted violence and domestic terrorism relevant to such attack regarding—(A)the command, control, and communications of the United States Capitol Police, the National Guard, the Metropolitan Police Department of the District of Columbia, and other Federal, State, and local law enforcement in the National Capitol Region on or before January 6, 2021;(B)the structure, coordination, operational plans, policies, and procedures of the Federal Government, including as such relate to State and local governments and nongovernmental entities, and particularly with respect to detecting, preventing, preparing for, and responding to targeted violence and domestic terrorism;(C)the structure, authorities, training, manpower utilization, operational planning, and use of force policies of the United States Capitol Police;(D)the policies, protocols, processes, procedures, and systems for sharing of intelligence and other information by Federal, State, and local agencies with the United States Capitol Police, the Sergeants at Arms of the House of Representatives and the Senate, the Government of the District of Columbia, including the Metropolitan Police Department of the District of Columbia, the National Guard, and other Federal, State, and local law enforcement in the National Capitol Region on or before January 6, 2021, and the related the policies, protocols, processes, procedures, and systems for monitoring, assessing, disseminating, and acting on intelligence and other information, including elevating the security posture of the United States Capitol Complex, derived from instrumentality of government, open sources, and online platforms; and(E)the policies, protocols, processes, procedures, and systems for interoperability between the United States Capitol Police and the National Guard, the Metropolitan Police Department of the District of Columbia, and other Federal, State, and local law enforcement in the National Capitol Region on or before January 6, 2021; and(3)submit to the President and Congress reports required pursuant to section 10 containing such findings, conclusions, and recommendations, which may include changes in law, policy, procedures, rules, or regulations, to improve the detection, prevention, preparedness for, and response to targeted violence and domestic terrorism and improve the security posture of the United States Capitol Complex and ensure the security of Members of Congress and staff.5.Composition of Commission(a)MembersThe Commission shall be composed of ten members, of whom—(1)one member shall be appointed jointly by the Speaker of the House of Representatives and the majority leader of the Senate to serve as Chairperson of the Commission;(2)one member shall be appointed jointly by the minority leader of the House of Representatives and the minority leader of the Senate to serve as Vice Chairperson of the Commission;(3)two members shall be appointed by the Speaker of the House of Representatives;(4)two members shall be appointed by the minority leader of the House of Representatives;(5)two members shall be appointed by the majority leader of the Senate; and(6)two members shall be appointed by the minority leader of the Senate.(b)Qualifications; initial meeting(1)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of an instrumentality of government.(2)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in at least two of the following areas:(A)Governmental service.(B)Law enforcement.(C)Civil rights, civil liberties, and privacy.(D)The Armed Forces.(E)Intelligence.(F)Counterterrorism.(G)Cybersecurity.(H)Technology.(I)Law.(3)Initial meetingThe Commission shall meet and begin the initial operation of the Commission as soon as practicable, but not earlier than 15 days after the date of the enactment of this Act.(c)Timing for appointmentAll members of the Commission shall be appointed not later than 10 days after the date of the enactment of this Act.(d)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chairperson or a majority of its members. A majority of members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be promptly filled in the same manner in which the original appointment was made.(e)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(f)Travel expensesEach member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provision under subchapter I of chapter 57 of title 5, United States Code.6.Powers of Commission(a)In general(1)Hearings and evidenceThe Commission or, as delegated by the Chairperson and the Vice-Chairperson, any subcommittee or member thereof, may, for the purpose of carrying out this Act—(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, and administer such oaths as the Commission or such designated subcommittee or designated member may determine advisable; and(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, or documents, or any other paper or electronic material, as the Commission or such designated subcommittee or designated member may determine advisable.(2)Subpoenas(A)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter which the Commission is empowered to investigate under this Act. Such subpoenas shall be issued by agreement between the Chairperson and Vice Chairperson of the Commission, or by the vote of a majority of the members of the Commission. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.(B)Failure to obey a subpoenaIf a person does not obey a subpoena issued under subparagraph (A), the Commission is authorized to apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as a civil contempt.(C)Subject matter jurisdictionThe United States district court in which an action is brought under subparagraph (B) shall have original jurisdiction over any civil action brought by the Commission to enforce, secure a declaratory judgment concerning the validity of, or prevent a threatened refusal or failure to comply with, any subpoena issued by the Commission.(D)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.(E)Service of processAll process of any court to which application is made under subparagraph (A) may be served in the judicial district in which the person required to be served resides or may be found.(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.(c)Obtaining official data(1)In generalThe Commission may secure directly from any Federal department or agency information, including any underlying information that may be in the possession of the intelligence community, that is necessary to enable it to carry out its purposes and functions under this Act. Upon request of the Chairperson, the chairperson of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission, the head of such department or agency shall furnish such information to the Commission.(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(d)Assistance from Federal agencies(1)General Services AdministrationUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services and office space necessary for the Commission to carry out its purposes and functions under this Act.(2)Other Federal departments and agenciesIn addition to the assistance prescribed in paragraph (1), Federal departments and agencies may provide to the Commission such services, funds, facilities, staff, and other support services as determined advisable and authorized by law.(e)Conveyances and other devisesThe Commission may accept, use, and dispose of devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission.(f)Postal servicesThe Commission may use the United States mail in the same manner and under the same conditions as Federal departments and agencies.7.Staff of Commission(a)Appointment(1)In generalExcept as provided in paragraph (2), the Chairperson, in consultation with the Vice-Chairperson, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a Staff Director and such other personnel as may be necessary to enable the Commission to carry out its purposes and functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(2)Personnel as Federal employees(A)In generalFor purposes of the Congressional Accountability Act of 1995 (18 U.S.C. 1301 et seq.)—(i)the Commission shall be considered an employing office; and(ii)the personnel of the Commission shall be considered covered employees.(B)Members of CommissionSubparagraph (A) shall not apply to apply to members of the Commission.(b)Experts and consultantsThe Commission is authorized to procure temporary and intermittent services under section 3109 of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay under level IV of the Executive Schedule under section 5315 of title 5, United States Code.(c)DetaileesThe head of any Federal department or agency may detail, on a non-reimbursable basis, any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its purposes and functions.8.Security clearances for members and staffThe appropriate Federal departments or agencies shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person may be provided with access to classified information under this Act without the appropriate security clearances.9.Nonapplicability of Federal Advisory Committee Act(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(b)Public meetings and release of public versions of reportsThe Commission shall—(1)hold public hearings and meetings to the extent appropriate; and(2)release public versions of the reports submitted pursuant to section 10.(c)Conduct of public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.10.Reports; termination(a)Interim reportsThe Commission may submit to the President and Congress interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(b)Final reportNot later than December 31, 2021, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(c)Termination(1)In generalThe Commission, and all the authorities of this Act, shall terminate upon the expiration of the 60-day period which begins on the date on which the Commission submits the final report under subsection (b).(2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.11.ArchivingThe records of the Commission shall be transferred to the Center for Legislative Archives at the National Archives and Records Administration upon termination of the Commission pursuant to paragraph (1) of section 10(c).12.Authorization of appropriations(a)In generalThere is authorized to be appropriated such sums as may be necessary to carry out this Act.(b)Availability of fundsAmounts appropriated pursuant to the authorization under this section shall remain available until expended.13.DefinitionsIn this Act:(1)Domestic terrorismThe term domestic terrorism has the meaning given such term in section 2331 of title 18, United States Code.(2)Instrumentality of governmentThe term instrumentality of government means Federal, State, local, Tribal, and territorial agencies.(3)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(4)Malign foreign influence operations and campaignsThe term malign foreign influence operations and campaigns has the meaning given such term in section 101(h) of the National Security Act of 1947 (50 U.S.C. 3021(h)).(5)Targeted violenceThe term targeted violence means an incident of violence in which an attacker selected a particular target in order to inflict mass injury or death with no discernable political or ideological motivation beyond mass injury or death.Passed the House of Representatives May 19, 2021.Cheryl L. Johnson,ClerkMay 20, 2021Read the second time and placed on the calendar